UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. NewEra Technology Development Co., Ltd. (Exact name of registrant as specified in the Charter) Nevada 000-53775 46-0522277 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 25-1303 Dongjin City Suite East Dongshan Rd., Huaina, Anhui Province P.R.C. 232001 (Address of Principal Executive Offices) (Zip Code) (011) 86-0554-6662183 (Registrants Telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofMay 14, 2010: 1,000,000 shares of common stock. NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 PART II— OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS March 31, 2010 (UNAUDITED) NEWERA TECHNOLOGY DEVELOPMENT CO., LTD. (A Development Stage Company) (Unaudited) Table of Contents Page Financial Statements Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements
